The urgent insistence of appellees that the opinion is founded in error leads to a review of some of the authorities relied upon by appellees.
25 R. C. L. p. 347:
"Equity may in proper cases grant specific performance of a contract, and in addition direct the payment of damages. For example, if the defendant has partly disabled himself from carrying out the contract, he may be decreed to perform specifically so much as he is still able to perform, and the plaintiff may recover damages for the residue. The practice existing in the chancery courts as giving compensation as a supplemental relief in a suit for specific performance of a contract for the sale of land is not itself an equitable function, damages pertaining more properly to courts of law."
This text deals with the plenary power of the court of equity in such cases. It merely announces that, while a court of law is the usual forum for recovery of damages, in this class of cases the equity court proceeds to award the damages for partial failure of title in the same suit. It does not touch upon the question of the right to proceed at law for damages after the court of equity has decreed the rights of the parties in the suit for specific performance.
The same authority declares:
"Election of Remedies. — Not infrequently a plaintiff has the privilege either of suing at law for breach of a contract or of bringing proceedings in equity for the specific performance of such contract. A person cannot, however, recover, in an action at law, the consideration paid on a contract, and at the same time proceed in a court of equity for a specific performance of the same contract." 25 R. C. L. p. 206.
Bryant Co. v. Wilson, 151 N.C. 154, 65 S.E. 932, 134 Am. St. Rep. 982, involved an option to purchase standing timber. Held, specific performance could be granted as to such title as the vendor owned. The court further remarked that damages could have been awarded in the same suit but for the fact they were waived in progress of the cause.
Foley v. McKeegan, 4 Iowa, 1, 66 Am. Dec. 107: Suit for specific performance, with alternate claim for damages. Specific performance was abandoned. The decision in the main deals with the measure of damages in such cases. Does not involve the question here, further than to show that the vendee had an election to claim specific performance or damages.
Woodbury v. Luddy, 14 Allen (Mass.) 1, 92 Am. Dec. 731: Bill in equity for specific performance of contract for sale of land incumbered by dower and homestead rights. The court awarded specific performance, subject to the incumbrances, and awarded damages to the value of the incumbrances. The court said: *Page 241 
"The plaintiff seeks the aid of a court of equity to compel the specific performance of the defendant's contract to convey land. The defendant is unable to make a perfect title, and the court, at the plaintiff's election, will compel the conveyance of so much as the defendant can convey, and will award compensation in the nature of damages for the deficiency. * * * By making the election, the plaintiff undertakes to receive what the defendant never agreed to give namely, a partial conveyance of the estate; and equity will only allow this on the condition that the defendant shall not thereby be subjected to unreasonable injury. The plaintiff in effect elects to take satisfaction partly in land and partly in money, and if he is allowed to do this, he should only in equity be allowed to receive the fair money value of the part of the estate which is not conveyed to him. In the adjudged cases, though this is sometimes called damages, it is more usually spoken of as an equitable compensation, for the value of that which the defendant does not convey."
Kares v. Covell, 180 Mass. 206, 62 N.E. 244, 91 Am. St. Rep. 271: Contract to convey a tract of lands free from all incumbrances. Thereafter a portion was taken for highway purposes. The court merely announces the rule that the vendee may, at his election, by suit for specific performance, take what the vendor can give, and hold him for damages for the rest, or the vendee may elect to rescind the contract, and recover back the money he has paid. He elected to rescind, and the court sustained a recovery of the purchase money paid.
Townsend v. Vanderwerker, 160 U.S. 171, 16 S.Ct. 258,40 L.Ed. 383. Here there was a parol contract to purchase a half interest in real estate, the purchaser to contribute one-half of the cost of the property and of improvements thereon. The purchaser fully complied. No conveyance was made, and the vendor thereafter incumbered the entire property by mortgage. The bill was to declare and enforce a trust on the property for the value of one-half interest therein. Discussing remedies in equity, the court said:
"But, if the defendant has not wholly disabled himself from carrying out the contract, he may be decreed to perform specifically so much as he is still able to perform, and plaintiff may recover damages for the residue. Thus in Burrow v. Scammel, 19 C. D. 175, when the defendant's title came to be investigated, it was found that she was possessed of only a moiety of the premises she had agreed to lease to the plaintiff, the other moiety being vested in her son, a minor. She was decreed to specifically perform so much of the contract as she was able to perform, with an abatement of half the rent, and an inquiry as to damages was refused only upon the ground that there was no evidence that plaintiff had sustained any damages. The American cases are also to the effect that, where the defendant has only partially disabled himself from carrying out the contract, the plaintiff may be entitled to a specific performance, so far as it can be enforced, and may receive compensation in damages for the deficiency. 3 Pomeroy, Eq. Juris, §§ 1405, 1407; Bostwick v. Beach, 103 N.Y. 414."
The court then shows specific performance, so as to vest one-half interest in the purchaser, would leave his interest subject to mortgage; that the complete and adequate remedy to which he was entitled warranted the enforcement of the trust as claimed. We need not pursue the inquiry further.
One class of cases arises where the purchaser has paid the whole or the purchase money. On a bill for specific performance, the court of equity in such case awards a money judgment for the damages arising from partial failure of title, for breach of contract to convey the whole. It cannot be questioned that, in such case, the proportionate part of purchase money paid for the interest the purchaser failed to get would be an element of the damages awarded.
The other class is where the purchase money or a portion thereof is still unpaid. In such case, the court does not do the useless thing of requiring the purchase money paid, and then determining the damages, and causing same to be returned. It proceeds to abate the purchase money in the same measure it would require repayment. If the unpaid balance is not sufficient compensatory damages to the vendee, a decree for the residue will be rendered.
The fault of appellees' argument is in failure to note that the abatement of the purchase money is the awarding of the damages due the vendee, within the meaning of the law. Whether a proportionate part of the purchase money should in all cases be the sole measure of damages, either on abatement or refund, is not before us. That issue arises when the abatement is asked, or recovery sought in the suit of specific performance. The cause of action cannot be split and recovery had in part in the equity suit, and in part in an action at law.
To some judicial minds, the thought of damages for breach of contract, and the thought of specific performance of the contract, are incompatible. These prefer to designate the award by way of refund or abatement in the equity suit as the compensation which equity awards the complainant, in full adjustment of the transaction upon his election to take specific performance. Whether called damages or compensation, we repeat it is the full measure of equitable relief upon an adjudication of all the rights and equities of both parties.
The application for rehearing is overruled. *Page 242